             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION


                                   *
iJUDITH ALCOCER,
                                   *


     Plaintiff,                    *
                                   *


          V.                       *   .       CV 615-094
                                   *


BULLOCH COUNTY SHERIFF'S OFFICE; *
RANDALL NORMAN, Individually       *
and in his Official Capacity;      *
SHERIFF LYNN M. ANDERSON,          *
Individually and in his Official *
Capacity; JAILER ASHLEY LYNN     *
MILLS, in her Official Capacity; *
CAPTAIN JOHN STATEN, in his        *
Official Capacity; CPT. JASON      *
KEARNEY, in his Individual         *
Capacity; and SGT. KENT MUNSEY,    *
                                   *


     Defendants.                   *



                               ORDER




     On September 29, 2017, this Court granted in part and denied

in part Defendants' motion for summary judgment. In relevant part,

this Court denied Defendant Ashley Lynn Mills and Defendant John

Staten's motion for summary judgment on the issue of qualified

immunity as it related to Plaintiff's alleged unconstitutional

detention.     (Order of Sept. 29, 2017, Doc. 109, at 30.)

     Thereafter, this case was stayed pending Mills and Staten's

appeal to the Eleventh Circuit Court of Appeals.       The Eleventh

Circuit reversed this Court's denial of summary judgment on the

issue of Mills and Staten's qualified immunity and remanded the
case to this Court with instructions to conduct an individualized

assessment of each Defendant's actions.         (See Alcocer v. Mills et

al., NO. 17-14804 (11th Cir. Oct. 9, 2018), Doc. 116.)

     Accordingly, IT IS HEREBY ORDERED that the Mandate of the

United States Court of Appeals for the Eleventh Circuit is made

the Order of this Court.

     IT IS FURTHER ORDERED that the Stay in this case is lifted

and the case is placed on the active docket of this Court.

     In its opinion, the Eleventh Circuit indicated the Court ''may

choose to conduct the analysis on the basis of the record as it

currently exists, or it may allow the parties to supplement their

summary-judgment submissions in light of our opinion today." (Doc.

116, at 14.)    To that end. Defendants Mills and Staten move to

supplement the record in this case and provide additional briefing

on the issue of qualified immunity.       Upon consideration, the Court

finds   supplements   to   the   record   and   additional   briefing   is

warranted and GRANTS Defendants' motion to supplement (doc. 117),

only on the issue of Defendants Mills and Staten's qualified

immunity.

     The parties are DIRECTED to file an appropriate joint proposed

scheduling order by Friday, November 30, 2018.
    ORDER   ENTERED   at   Augusta,   Georgia,   this          day    of

November, 2018.




                                                        CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHE^ DISTRICT OF GEORGIA
